

WARRANT AMENDMENT AGREEMENT


THIS WARRANT AMENDMENT AGREEMENT (“Amendment”) is made as of this 11th day of
April, 2008 by and among Novelos Therapeutics, Inc., a Delaware corporation (the
“Company”) and the undersigned holders of warrants to purchase 7,500,000 shares
of the Company’s common stock dated May 2, 2007 (the “Series B Warrants”) issued
pursuant a certain Securities Purchase Agreement, dated as of April 12, 2007, by
and among the Corporation and the Investors signatory thereto (as amended on May
2, 2007, the “Series B Purchase Agreement”). All capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Series B
Warrants.
 
WHEREAS, pursuant to Section 21 of the Series B Warrants, the Series B Warrants
may amended with the written consent of the Company and the Requisite Holders
(as such term is defined in the Series B Purchase Agreement) and any such
amendment shall apply to all of the Series B Warrants; and


WHEREAS, the Company and the undersigned holders of Series B Warrants, which
holders include the Requisite Holders, desire to amend the Series B Warrants;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree that the Series B
Warrants are hereby amended as follows:


1) The Expiration Date, as defined in Paragraph 1, is hereby changed to April
11, 2013 from May 2, 2012.


2)  The Warrant Price, as defined in Paragraph 1 is hereby reduced to $0.65 from
$1.25.


3)  Section 7 is amended and restated as follows:


Section 7. Reservation of Common Stock. The Corporation hereby represents and
warrants that there have been reserved, and the Corporation shall at all
applicable times keep reserved until issued (if necessary) as contemplated by
this Section 7, out of the authorized and unissued shares of Common Stock, 100%
of the number of shares issuable upon exercise of the rights of purchase
represented by this Warrant. The Corporation agrees that all Warrant Shares
issued upon due exercise of the Warrant shall be, at the time of delivery of the
certificates for such Warrant Shares, duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock of the Corporation.
 
 
 

--------------------------------------------------------------------------------

 
 
4)  Section 15 is amended and restated as follows:


Section 15. Registration Rights. The initial holder of this Warrant is entitled
to the benefit of certain registration rights with respect to the shares of
Common Stock issuable upon the exercise of this Warrant as provided in the
Registration Rights Agreement dated April 11, 2008, by and between the
Warrantholders and the Corporation, and any subsequent holder hereof shall be
entitled to such rights to the extent provided in the Registration Rights
Agreement.


5)  Section 19 is hereby amended by deleting the first sentence thereof and
replacing it with the following:
 
Cashless Exercise. If, at any time after the six-month anniversary of the
Original Issue Date, there is no effective registration statement covering all
or any part of the Warrant Shares filed under the Securities Act, the
Warrantholder may elect to receive, without the payment by the Warrantholder of
the aggregate Warrant Price in respect of the shares of Common Stock to be
acquired upon exercise hereof, shares of Common Stock equal to the value of this
Warrant or any portion hereof being exercised pursuant to this Section 19 by the
surrender of this Warrant (or such portion of this Warrant being so exercised)
together with the Net Issue Election Notice annexed hereto as Appendix B duly
executed, at the office of the Corporation.


6) Section 20 is amended and restated as follows:


Section 20. Redemption. If the registration statement covering the resale of all
of the Warrant Shares underlying all of the Warrants is declared effective by
the SEC, and is then effective, and the daily VWAP of the Common Stock for
twenty (20) consecutive trading days exceeds $2.50 per share (subject to
appropriate adjustment from time to time in the event of any stock dividend,
stock split, reverse stock split, reclassification, stock combination or other
recapitalization affecting the Common Stock), and the Company has provided the
Warrantholder notice that this redemption provision of this Warrant has been
triggered, then Warrantholders shall have up to thirty (30) days to exercise
this Warrant in accordance with Section 3 at the Warrant Price then in effect.
On and after the thirty-first day, this Warrant, to the extent unexercised,
shall no longer be exercisable and shall be converted into a right to receive
$.01 per share for the number of shares for which the Warrant had been
exercisable at the end of the thirtieth day.
 
[The remainder of this page is intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Warrant Amendment
Agreement or caused its duly authorized officers to execute this Warrant
Amendment Agreement as of the date first above written.


NOVELOS THERAPEUTICS, INC.
 
By:
/s/ Harry S. Palmin
Name:
Harry S. Palmin
Title:
President and CEO

 
WARRANTHOLDERS
         
Xmark Opportunity Fund, Ltd.
 
Caduceus Capital Master Fund Limited
Xmark Opportunity Fund, L.P.
 
Caduceus Capital II, L.P.
Xmark JV Investment Partners, LLC
 
UBS Eucalyptus Fund, L.L.C.
   
PW Eucalyptus Fund, Ltd.
     
By:
/s/ Mitchell D. Kaye
 
By:
/s/ Samuel D. Isaly
Name:
Mitchell D. Kaye
 
Name:
Samuel D. Isaly
Title:
Authorized Signatory
 
Title:
Managing Partner, Orbimed Advisors
     
Knoll Capital Fund II Master Fund, Ltd.
 
Hunt-BioVentures, L.P.
Europa International, Inc.
 
By : HBV GP, L.L.C, its General Partner
     
By:
/s/ Fred Knoll
 
By:
/s/ J. Fulton Murray, IIII
Name:
Fred Knoll
 
Name:
J. Fulton Murray, III
Title:
Portfolio Manager
 
Title:
Manager

 
 
 

--------------------------------------------------------------------------------

 